COURT OF APPEALS
                                  COURT OF APPEALS                     EIGHTH DISTRICT OF TEXAS
                               EIGHTH DISTRICT OF TEXAS                     EL PASO, TEXAS
                                    EL PASO, TEXAS
                                                                                       §
                                              §                                                       No. 08-1
                                                              No. 08-13-00011-CR       §
                                             §                                                            App
                                         EX PARTE: BENJAMINAppeal   from
                                                              JIMENEZ                  §
 EX PARTE: BENJAMIN JIMENEZ                  §                                                        384th D
                                                         384th District Court          §
                                             §                                                      of El Paso
                                                      of El Paso County, Texas         §
                                             §                                                     (TC # 2003
                                                     (TC # 20030D02100-384-1)          §
                                             §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified
                                                                          COURT OF APPEALS
below for observance.
                                                                       EIGHTH DISTRICT OF TEXAS
                                                                            EL PASO, TEXAS
       IT IS SO ORDERED THIS 8TH DAY OF OCTOBER, 2014.

                                                                                       §
                                                                                                      No. 08-1
                                    ANN CRAWFORD McCLURE, Chief Justice                §
                                                                                                          App
                                         EX PARTE:
Before McClure, C.J., Rivera, and Rodriguez, JJ.   BENJAMIN JIMENEZ                    §
(Rivera, J., not participating)                                                                       384th D
                                                                                       §
                                                                                                    of El Paso
                                                                                       §
                                                                                                   (TC # 2003
                                                                                       §